DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/CN2016/105804, filed on November 14, 2016.

Specification
	The disclosure is objected to because of the following informalities:
		Paragraph [0059]: “UAV 152” should be –UAV 252—
		Paragraph [0076]: “while the a UAV might determine” should be –while the UAV determines—
Paragraph [0092]: “where the estimated heights are higher the current flying altitude” should be –where the estimated heights are higher than the current flying altitude—
Paragraph [00103]: “UAV 800” should be –UAV 1300--, otherwise this is a drawing objection
Paragraph [00114]: “movable object 900” should be –movable object 1400—

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 310, 316, and 318.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-2, 9-10, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotecha (US Pub No: 2016/0371985 A1, hereinafter Kotecha). 
Regarding Claim 1:
	Kotecha discloses:
A method of determining a flight path for an aerial vehicle, comprising: identifying, during flight and with aid of one or more processors, a change in a state of signal transmission occurring at a first location.  Paragraph [0015] describes a route planning service that generates a flight path that can be optimized for certain criteria, such as “local regulations, total distance of the flight path, topographical features, and/or network radio coverage over the flight path.”  Paragraph [0045] describes a process 500 that receives network parameters and physical parameters related to the wireless network.  Paragraph [0046] describes that this information can be used to update the 3D coverage map that maps the received signal strength.  This is equivalent to the claim because a route is generated prior to the flight, but can be changed during the fight based on the newly detected and mapped signal strength, or a change in state in a signal transmission.
in response to identifying the change, selecting a first destination within a proximity of a second location, wherein a state of signal transmission at the second location during a previous flight is different from a state of signal transmission at the first location.  Paragraph [0027] describes a flight path that is generated with a sequence of waypoints, or destinations along a path, that can be used to navigate to a location.  Using figure 7 as an example, the UAV is flying at 
determining a first flight path to reach the first destination, wherein the first flight path comprises accessible locations detected by one or more sensors onboard one or more aerial vehicles.  Paragraph [0027] describes UAV navigation component 250 that generates a flight path, taking into consideration no-fly zones.  Paragraph [0015] describes a route planning service that generates a flight path that can be optimized for certain criteria, such as “local regulations, total distance of the flight path, topographical features, and/or network radio coverage over the flight path.”  Using figure 7 as an example the first flight path can be considered segment 1 and the first destination can be considered the end of segment 1.  Paragraph [0055] describes a 3D network coverage component 240 that determines the wireless 
upon reaching the first destination by the aerial vehicle, assessing in real time a state of signal transmission at the first destination.  Paragraph [0027] describes a flight path consisting of waypoints, or geographic coordinate points along a route. Each waypoint can be considered a destination.  For example, the endpoint of the first segment in figure 7 can be considered a first destination.  Paragraph [0045] describes a process 500 relating to wireless network block 520 that may receive information such as “congestion in the network, current transmission power of base stations 220, beamforming parameters being used by base stations 220, or other values.”  Paragraph [0046] describes the process 500 updating the 3D coverage map based on receive signal strength measurements and received network parameters/physical parameters.  
and determining a second flight path to a second destination based on the assessment.  Paragraph [0027] describes a flight path consisting of waypoints, or geographic coordinate points along a route.  Each waypoint can be considered a destination.  For example, the endpoint of the second segment in figure 7 can be considered a second destination.  Paragraph [0055] describes that the UAV navigation component may dynamically transmit flight path update notifications to UAV 210.  For example, when the UAV reaches waypoint 3, it is determined that it must fly at 100 ft.

Regarding Claim 2:
	Kotecha discloses:
The method of claim 1, wherein the change in the state of signal transmission includes a loss or weakening of signal transmitted between the aerial vehicle and a remote device.  Paragraph [0055] describes that the UAV navigation component may dynamically transmit flight path update notifications to UAV 210.  For example, when the UAV reaches waypoint 3, it is determined that the wireless signal at 300 feet has degraded and that there is a stronger signal at 100 ft.
	Claim 17 is substantially similar to claim 2 and is rejected on similar grounds.

Regarding Claim 9:
	 Kotecha discloses:
The method of claim 1, wherein the first flight path comprises no locations undetected by the one or more sensors during the previous flight.  Paragraph [0046] describes updating the 3D coverage map based on the received signal strength measurements.  This is equivalent to the claim because previous data is already on the map, either from a previous flight or previous detection unit, and therefore these locations were already detected from a previous flight or trip.

Regarding Claim 10:
	Kotecha discloses:
The method of claim 1, wherein the second destination is selected based on a user input from a remote device or based on real-time information.  Paragraph [0049] describes a request for a flight path.  This request can include an indication of an 

Regarding Claim 16:
	Kotecha discloses:
A system for determining a flight path for an aerial vehicle, comprising: one or more processors; and one or more memories having instructions stored thereon which when executed by the one or more processors cause the processor to perform.  Paragraph [0057] describes a process 820 and memory 830.
identifying during flight a change in a state of signal transmission occurring at a first location.  Paragraph [0015] describes a route planning service that generates a flight path that can be optimized for certain criteria, such as “local regulations, total distance of the flight path, topographical features, and/or network radio coverage over the flight path.”  Paragraph [0045] describes a process 500 that receives network parameters and physical parameters related to the wireless network.  Paragraph [0046] describes that this information can be used to update the 3D coverage map that maps the received signal strength.  This is equivalent to 
in response to identifying the change, selecting a first destination within a proximity of a second location, wherein a state of signal transmission at the second location during a previous flight is different from a state of signal transmission at the first location.  Paragraph [0027] describes a flight path that is generated with a sequence of waypoints, or destinations along a path, that can be used to navigate to a location.  Paragraph [0017] describes a flight path that is graphically illustrated with 2D route information and a height route height information along the path.  As the UAV is travelling it is adjusting its height.  For example, the flight path may start at 400ft. but may gradually decrease in altitude due to changes in signal strength at certain heights.  As shown in figure 7, the UAV changes its altitude according to different segments.  This is equivalent to the claim because the UAV can continue flying at 300 ft. for segment 2, but because the signal strength is stronger at 100 feet, the UAV changes its altitude.
determining a first flight path to reach the first destination, wherein the first flight path comprises accessible locations detected by one or more sensors onboard one or more aerial vehicles.  Paragraph [0027] describes UAV navigation component 250 that generates a flight path, taking into consideration no-fly zones.  Paragraph [0015] describes a route planning service that generates a flight path that can be optimized for certain criteria, such as “local regulations, total distance of the flight path, topographical features, and/or network radio coverage over the flight path.”  
upon reaching the first destination by the aerial vehicle, assessing in real time state of signal transmission at the first destination.  Paragraph [0027] describes a flight path consisting of waypoints, or geographic coordinate points along a route. Each waypoint can be considered a destination.  For example, the endpoint of the first segment in figure 7 can be considered a first destination.  Paragraph [0045] describes a process 500 relating to wireless network block 520 that may receive information such as “congestion in the network, current transmission power of base stations 220, beamforming parameters being used by base stations 220, or other values.”  Paragraph [0046] describes the process 500 updating the 3D coverage map based on receive signal strength measurements and received network parameters/physical parameters.
and determining a second flight path to a second destination based on the assessment.  Paragraph [0027] describes a flight path consisting of waypoints, or geographic coordinate points along a route.  Each waypoint can be considered a destination.  For example, the endpoint of the second segment in figure 7 can be considered a second destination.  Paragraph [0055] describes that the UAV navigation component may dynamically transmit flight path update notifications to UAV 210.  For example, when the UAV reaches waypoint 3, it is determined that it must fly at 100 ft.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-5 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha in view of Stanek et al. (US Pub No: 2016/0016663 A1, hereinafter Stanek).
Regarding Claim 3:
Kotecha discloses the above inventions in claims 1 and 2.  Kotecha does not disclose determining a second flight path that includes a location undetected by any of the one or more sensors of the aerial vehicles during the previous flight when the signal transmission remains lost or weakened at the first destination.
Stanek teaches:
The method of claim 2, wherein, when the signal transmission remains lost or weakened at the first destination, determining the second flight path comprises including a location undetected by any of the one or more sensors of the one or more aerial vehicles during the previous flight.  Paragraph [0063] describes a situation where a vehicle 100 is currently driving along a path and is an area where the navigational system has inadequate mapping information.  Therefore, the drone device 200 is instructed to fly over the area and update the navigational system’s mapping information with “previously unidentified streets, previously 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kotecha to incorporate the teachings of Stenek to show determining a second flight path that includes a location undetected by any of the one or more sensors of the aerial vehicles during the previous flight when the signal transmission remains lost or weakened at the first destination.  One would have been motivated to do so to “update the navigational system's mapping information” ([0063]).  It is also beneficial so that the UAV avoids unmarked or unverified areas without being able to receive a strong transmission signal.
Claim 18 is substantially similar to claim 3 and is rejected on similar grounds.

Regarding Claim 4:
	Kotecha discloses:
when the signal transmission remains lost or weakened at the first destination.  Paragraph [0055] describes that the UAV navigation component may dynamically transmit flight path update notifications to UAV 210.  For example, when the UAV reaches waypoint 3, it is determined that the wireless signal at 300 feet has degraded and that there is a stronger signal at 100 ft.
Kotecha does not disclose a second flight path that includes a location detected by sensors on the vehicle during the previous flight.

The method of claim 2, wherein the second flight path includes a location detected by any of the one or more sensors of the one or more aerial vehicles during the previous flight.  Paragraph [0063] describes a situation where a vehicle 100 is currently driving along a path and is an area where the navigational system has inadequate mapping information.  Therefore, the drone device 200 is instructed to fly over the area and update the navigational system’s mapping information with “previously unidentified streets, previously unidentified street names, previously unidentified paths, previously unidentified upcoming hazards, previously unidentified upcoming terrain information.”  
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kotecha to incorporate the teachings of Stanek to show a second flight path that includes a location detected by sensors on the vehicle during the previous flight.  One would have been motivated to do so because the drone can then travel to a familiar area when the transmission signal is weak and regain connection.  This provides a higher level of safety and control.
Claim 19 is substantially similar to claim 4 and is rejected on similar grounds.

Regarding Claim 5:
	Kotecha discloses:
when the state of signal transmission of the first destination returns to a normal state at the first destination.  Paragraph [0055] describes that the UAV navigation 
Kotecha does not disclose a second flight path that includes a location undetected by any of the sensors during the previous flight.
Stanek teaches
The method of claim 2, wherein the second flight path includes a location undetected by any of the one or more sensors of the one or more aerial vehicles during the previous flight.  Paragraph [0063] describes a situation where a vehicle 100 is currently driving along a path and is an area where the navigational system has inadequate mapping information.  Therefore, the drone device 200 is instructed to fly over the area and update the navigational system’s mapping information with “previously unidentified streets, previously unidentified street names, previously unidentified paths, previously unidentified upcoming hazards, previously unidentified upcoming terrain information.”  
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kotecha to incorporate the teachings of Stanek to show a second flight path that includes a location undetected by any of the sensors during the previous flight.  One would have been motivated to do so to “update the navigational system's mapping information” ([0063]).
Claim 20 is substantially similar to claim 5 and is rejected on similar grounds.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kotecha in view of Iwakura et al. (US Pub No 2018/0262674 A1, hereinafter Iwakura).
Regarding Claim 6:
Kotecha discloses the above inventions in claim 1.  Kotecha does not disclose a first destination selected based on a user input and an operation status where the sensors monitor the current condition of the flight environment.
Iwakura teaches:
The method of claim 1, wherein the first destination is selected based on at least one of a user input, an operational status of the one or more sensors onboard the aerial vehicle, or current condition of a flight environment.  Paragraph [0110] describes sensor for measuring an operation condition of flight promoter 26.  This sensor is describe as being an acceleration sensor, an infrared camera, a proximity sensor, an ultrasonic wave or laser sensor, and a geomagnetic sensor as shown in paragraphs [0110] and [0041].  The flight controller 18 determines if there are events that make it difficult for air vehicle 2 to continue flying and whether or not the air vehicle can be operated.  
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kotecha to incorporate the teachings of Iwakura to show a first destination selected based on a user input and an operation status where the sensors monitor the current condition of the flight environment.  One would have been motivated to do so that the air vehicle can monitor events that make it difficult to continue flying, such as windy conditions.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kotecha in view of Emami et al. (US Pub No: 2017/0029107 A1, hereinafter Emami).
Regarding Claim 7:
Kotecha discloses the above inventions in claim 1.  Kotecha does not disclose a second location detected by sensors onboard the aerial vehicle during a previous flight or at the last point where signal transmission between the aerial vehicle and the remote device was successful.
Emami teaches:
The method of claim 1, wherein the second location is a location detected by the one or more sensors onboard the one or more aerial vehicles during a previous flight or a last point where signal transmission between the aerial vehicle and the remote device was successful.  Paragraph [0123] describes a situation where the link state data transitions the wireless link 620 from a line-of-sight (LOS) state to a non-line-of-sight state.  This causes the controller of UAV 630 to retrace its flight path to re-establish a LOS link state or enter a return-to-home mode.  Paragraph [0096] describes sensors mounted on the UAV, including a “GNSS, compass, and/or accelerometer/gyroscope sensors, video and/or image data from cameras mounted to UAV 630, other environmental sensors, and/or other UAV operational data for UAV system 600 that is configured to control operation of UAV 630 and/or facilitate operation of UAV 630) between UAV controller 610 and UAV 630.”  
 to incorporate the teachings of Emami to show a second location detected by sensors onboard the aerial vehicle during a previous flight or at the last point where signal transmission between the aerial vehicle and the remote device was successful.  One would have been motivated to do so to mark the second location as an area where the signal transmission between the aerial vehicle is successful and can be used for future flights.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kotecha in view of Bo (US Pub No: 2019144116 A1, hereinafter Bo).
Regarding Claim 8:
Kotecha discloses the above inventions in claim 1.  Kotecha does not disclose a flight path being a reverse of the last flight path.
Bo teaches:
The method of claim 1, wherein the first flight path is a reverse of a last flight path of the aerial vehicle.  Paragraph [0143] describes a UAV that could be out of the eyesight of the user and the user flips the direction of the UAV and allows the UAV to return to the user along the reversed flying route.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kotecha to incorporate the teachings of Bo to show a flight path being a reverse of the last flight path.  One would have been motivated to do so because if the UAV gets lost or loses .

Claim 11 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kotecha and Price (US Pub No: 2018/0120829 A1, hereinafter Price).
Regarding Claim 11:
	Kotecha discloses:
to gather data in real time.  Paragraph [0045] describes a process 500 relating to wireless network block 520 that may receive information such as “congestion in the network, current transmission power of base stations 220, beamforming parameters being used by base stations 220, or other values.”  Paragraph [0046] describes the process 500 updating the 3D coverage map based on receive signal strength measurements and received network parameters/physical parameters.  
Kotecha does not disclose hovering the aerial vehicle for a predetermined period of time prior while concurrently selecting the second destination.
Price teaches:
The method of claim 1, further comprising, prior to or concurrent with selecting the second destination: hovering the aerial vehicle for a predetermined period of time.  Paragraph [0046] describes a Drone Monitor and Command Transmitter (DMACT) that sends a “Freeze then Land” control signal.  This causes the flight controller 118 to hover in place for a set amount of time, if another command has not been issued, and then land.
 to incorporate the teachings of Price to show hovering the aerial vehicle for a predetermined period of time prior while concurrently selecting the second destination..  One would have been motivated to do so because hovering the vehicle for a set amount of time improves safety and reliability.  For example, if the UAV hovers for too long, the battery can deplete and it would fall from the sky ([0046]).
	 
Regarding Claim 12:
	Kotecha and Price teach
The method of claim 11, wherein the second flight path is determined while the aerial vehicle is hovering.  Paragraph [0027] of Kotecha describes a flight path consisting of waypoints, or geographic coordinate points along a route.  These can be considered as individual locations along a greater path.  Paragraph [0055] of Kotecha describes that the UAV navigation component may dynamically transmit flight path update notifications to UAV 210.  For example, when the UAV reaches waypoint 3, it is determined that it must fly at 100 ft.  Paragraph [0046] of Price teaches a UAV that hovers in place, to maintain GPS location and altitude of the UAV.
	
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha in view of Price and further in view of Emami.
Regarding Claim 13:

Emami teaches:
The method of claim 11, wherein when no user input is received within the predetermined period of time, the second destination is a starting point for a current flight.  Paragraph [0123] describes a situation where the link state data transitions the wireless link 620 from a line-of-sight (LOS) state to a non-line-of-sight state.  This causes the controller of UAV 630 to retrace its flight path to re-establish a LOS link state or enter a return-to-home mode.  This is equivalent to the claim because if the user is unresponsive, the UAV transitions to a new route using the destination point as a starting point.  The user being unresponsive corresponds to a predetermined time because the UAV will wait for a response for a set amount of time before performing other actions.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kotecha and Price to incorporate the teachings of Emami to show when no user input is received within the predetermined period of time, the second destination is a starting point for a current flight.  One would have been motivated to do so that the aerial vehicle can generate a new flight path, such as to a previous destination.

Regarding Claim 14:

Emami teaches:
The method of claim 11, wherein when no user input is received within the predetermined period of time, selecting the second destination includes further hovering for a second predetermined period of time.  Paragraph [0123] describes a situation where the link state data transitions the wireless link 620 from a line-of-sight state to a non-line-of-sight state.  This causes the controller of UAV 630 to enter a hover mode while the transition is taking place.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kotecha and Price to incorporate the teachings of Emami to show when no user input is received within the predetermined period of time, the aerial vehicle hovers for a predetermined period of time.  One would have been motivated to do so that the aerial vehicle waits for a signal to go on a new route or to land, in the case of low battery or dangerous conditions.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kotecha in view of Stanek and further in view of Emami.
Regarding Claim 15:
	Kotecha discloses:
a predetermined location for the aerial vehicle to reach before identifying the change in the state of signal transmission occurring at the first location.  Paragraph [0027] describes a flight path that is generated with a sequence of waypoints, or destinations along a path, that can be used to navigate to a location.  
While Kotecha does disclose a second destination, as discussed with respect to claim 1, Kotecha fails to disclose a second destination that is an undetected location by the sensors during a previous flight.
Stanek teaches:
The method of claim 1, wherein the second destination is: a location undetected by the one or more sensors during the previous flight.  Paragraph [0063] describes a situation where a vehicle 100 is currently driving along a path and is an area where the navigational system has inadequate mapping information.  Therefore, the drone device 200 is instructed to fly over the area and update the navigational system’s mapping information with “previously unidentified streets, previously unidentified street names, previously unidentified paths, previously unidentified upcoming hazards, previously unidentified upcoming terrain information.”  This meets the claim because the location is undetected by a previous system, the navigation system that has not been updated with new routes. 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kotecha to incorporate the teachings of Stanek to show a second destination that is an undetected location by the sensors during a previous flight.  One would have been motivated to do so to “update the navigational system's mapping information” ([0063]).  It is also beneficial 
Kotecha and Stanek does not teach a starting point or service point to restore normal operational status where the second flight path is based on a flying distance to the service point.
Emami teaches:
a starting point for a current flight, or a service point providing services to restore a normal operational status, wherein the second flight path is determined based on a flying distance to the service point.  Paragraph [0123] describes a situation where the link state data transitions the wireless link 620 from a line-of-sight (LOS) state to a non-line-of-sight state.  This causes the controller of UAV 630 to retrace its flight path to re-establish a LOS link state or enter a return-to-home mode.  
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kotecha and Stanek to incorporate the teachings of Emami to show a starting point or service point to restore normal operational status where the second flight path is based on a flying distance to the service point.  One would have been motivated to do so that the aerial vehicle waits for a signal to go on a new route or to land, in the case of low battery or dangerous conditions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent art includes Takayama et al. (US Patent No 9,817,396 B1), Zhang (WO 2017096548 A1), Zhou et al. (CN 108780325 A), and Hines et al. (US Pub No: 2010/0250022 A1).
Takayama: An UAV that allows for supervisory control interaction by a remote operator to assist with navigation to a target location.
Zhang: A system and method for vision-based auto-return provided for a UAV traversing an environment.
	Zhou: A method to realize and modify the UAV for autonomous flight.
Price: A UAV that is remotely piloted providing a flexible positioning system and improving communication latency and interference problems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090.  The examiner can normally be reached on Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        /HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665